Citation Nr: 1708784	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 28, 2016, for cervical spine degenerative disc disease (hereinafter "cervical spine disability") and in excess of 20 percent thereafter. 

2. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease and thoracic spine anterior spondylosis (hereinafter "lumbar/thoracic spine disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from June 2004 to January 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for the disabilities listed on the title page and assigned initial noncompensable ratings, effective January 10, 2007 (the day after the Veteran's separation from service). 

In March 2009 rating decision, the RO granted initial 10 percent disability ratings for the lumbar and cervical spine disabilities, effective January 10, 2007.  In May 2016, the RO granted an increased rating of 20 percent rating for the cervical spine disability, effective March 28, 2016.  The Veteran has not withdrawn his claims and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues are thus characterized as shown on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing." Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran was afforded VA examinations in 2016 to determine the current severity of his service-connected lumbar spine and cervical spine disabilities.  While the examination reports contain initial range of motion testing, they do not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability ratings for the Veteran's service-connected lumbar and cervical spine disabilities.  

For example, while the examination reports include questions about weight-bearing, the questions only address pain, not range of motion.  Specifically, the VA examination reports do not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2016), which concerns painful motion of the musculoskeletal system.  Because the 2016 VA examiners did not conduct all such tests, the Board finds that the examinations are inadequate under Correia.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, on remand, the Veteran's lumbar spine and cervical spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include recent VA treatment records.  

2. Schedule the Veteran for VA orthopedic examinations to determine the severity of his service-connected (i) lumbar spine disability and (ii) cervical spine disability, including any associated respective neurological impairment(s).  The electronic claims folder must be made available and reviewed by the examiner.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of this testing is not feasible, the examiner should so state and explain why.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




